Citation Nr: 1643494	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1951 to July 1955. This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). In November 2015, the case was remanded for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is reasonably shown to have been caused by his exposure to noise trauma in service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim. However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.



Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (including sensorineural hearing loss (SNHL), as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system). 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Competent medical evidence is needed where the determinative question is one requiring medical knowledge. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative 

writings, such as medical and scientific articles and research reports. 38 C.F.R. 
§ 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A.
§ 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his bilateral hearing loss was caused by noise trauma in service. While his DD Form 214 shows he served as a quartermaster, service personnel records show that he also served as an assault boat coxswain, and he has reported that he was exposed to firearms, military equipment, explosions, and aircraft equipment noise.  On July 1951 service enlistment examination, the Veteran's whispered voice hearing acuity was 15/15 in each ear. His service treatment records (STRs) are silent for any complaints, findings, or diagnosis of hearing loss. On July 1955 service separation examination, his whispered voice hearing acuity was 15/15 in each ear. 

On April 2011 VA audiological examination, the Veteran reported significant military noise exposure as a quartermaster and aiding with gunnery. Audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
55
55
75
90
L
40
50
70
85
Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 72 percent in the left. The diagnosis was SNHL, combined types. 

On October 4, 2012, VA audiological examination, the examiner opined that it is at least as likely as not that the Veteran's bilateral hearing loss is related to his service because he worked around noise while serving. However, in a later portion of the examination report, the audiologist indicated that he is unable to determine if exposure to noise in service is more likely than not the cause of any of the Veteran's hearing loss.  [The Board notes that this examination, although signed by an administrative support clerk, was actually conducted by a licensed audiologist. ]

In a separate October 31, 2012, addendum opinion, an audiologist who did not examine the Veteran opined that the Veteran's hearing loss was less likely than not related to his service because his military occupational specialty (MOS) was inconsistent with noise exposure and because there was no evidence of hearing loss in the "c-file" (apparently indicating there was no evidence of hearing loss in the Veteran's STRs). 

An August 2014 VA examination produced unreliable results and did not include an opinion regarding the etiology of the Veteran's hearing loss.

Because there was conflicting medical evidence in the record regarding the etiology of the Veteran's hearing loss, in November 2015 the Board remanded this matter for a clarifying medical opinion. 

On April 2016 VA audiological examination, the examiner opined that it is less likely than not that the Veteran's bilateral hearing loss is related to service based on the lack of complaints of hearing loss in service and because there was no evidence of acoustic trauma in service. 

It is not in dispute that the Veteran has a bilateral hearing loss disability, as such is shown by official audiometry. It may also reasonably be conceded that he was exposed to noise trauma by virtue of his duties on Navy vessels; his reports of exposure to noise trauma are not inconsistent with the nature of his service, and the Board has no reason to question their veracity.  What he still must show to substantiate this claim is that his hearing loss is related to his service/noise trauma therein. That is a medical question, requiring medical expertise. Jandreau, 492 F.3d at 1372.

There is medical evidence both for and against the Veteran's claim.  Addressing the probative value of the various medical opinions in turn, the Board finds that both the October 31, 2012, opinion (by an audiologist who did not examine the Veteran) and the opinion by the April 2016 VA examiner lack probative value because they are premised, at least in part, on an inaccurate factual predicate, i.e., that the Veteran was not exposed to noise trauma in service. The RO (and the Board previously) found that evidence in the record, including in service personnel records and the Veteran's lay statements, supported that during service his assigned duties were such that he would have been exposed to hazardous levels of noise therein. 

What remains is the opinion by the October 4, 2012, VA examiner, who first (applying the appropriate standard of proof in claims for VA benefits), offered an opinion that supported the Veteran's claim (and included what may reasonably be found to be adequate rationale), then (applying a more stringent standard of proof) offered an opinion against the claim. While the Board initially sought clarification of the medical opinion evidence (because the record had also included an October 31, 2012, opinion against the claim) the Board now finds it reasonable to rest on the opinion by the October 4, 2012, VA examiner (as that examiner had included rationale that may reasonably be considered adequate, and development has failed to produce an opinion adequate for rating purposes).

The Board finds that the October 4, 2012, VA audiologist's opinion that it is at least as likely as not that the Veteran's bilateral hearing loss is related to his service places the evidence supporting and against the Veteran's claim at least in a state of relative equipoise.  Resolving reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds the evidence supports the Veteran's claim and that service connection for bilateral hearing loss is warranted. 

         ORDER

 Service connection for bilateral hearing loss is granted.


                  ____________________________________________
                                              GEORGE R. SENYK
                       Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


